 
 
IV 
108th CONGRESS
2d Session
H. RES. 571 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2004 
Mr. Frost submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure
 
RESOLUTION 
Expressing the sense of the House of Representatives that an Aviation Maintenance Technician Day should be established and expressing appreciation for Charles Edward Taylor’s invaluable contributions to aviation. 
 
Whereas Charles Edward Taylor was born on May 24, 1869;  
Whereas in 1902 Charles Taylor began working as a machinist for Orville and Wilbur Wright at the Wright Cycle Company in Dayton, Ohio;  
Whereas, using only a metal lathe, drill press, and hand tools, Charles Taylor built, in 6 weeks, the 12-horsepower engine that was used to power the Wright brothers’ first flying machine; 
Whereas Charles Taylor’s ingenuity earned him a place in aviation history when the Wright brothers successfully flew their airplane on December 17, 1903;  
Whereas, after this historic event, Charles Taylor continued to design engines for the Wright brothers and later taught them to build aircraft engines;  
Whereas Charles Taylor became an airport manager in 1904, dedicating his time to the maintenance of the Wright airplanes at Huffman Prairie in Dayton, Ohio, where the Wright brothers continued test flights;  
Whereas Charles Taylor accompanied Orville Wright to Fort Meyer, Virginia, for test flights by the United States Government in 1908 and accompanied Wilbur Wright to New York for the Hudson-Fulton flights in 1909;  
Whereas Charles Taylor served as lead mechanic when Calbraith Rodgers completed the first crossing of the continental United States by airplane in 1911 and repaired Calbraith Rodgers’ airplane after numerous crash landings during the course of the 49-day trip; 
Whereas Charles Taylor remained humble, never telling his coworkers at future jobs of his amazing achievements;  
Whereas Charles Taylor had a successful career in aviation maintenance for more than 60 years;  
Whereas Charles Taylor was honored by the Federal Aviation Administration with the establishment of the Charles Edward Taylor Master Mechanic Award, which recognizes individuals with 50 years or more of aviation maintenance experience; and 
Whereas Charles Edward Taylor has become a hero to aircraft maintenance technicians worldwide: Now, therefore, be it 
 
That—  
(1)it is the sense of the House of Representatives that an Aviation Maintenance Technician Day should be established to honor the life and memory of Charles Edward Taylor, the aircraft maintenance technician who built and maintained the engine that was used to power the Wright brothers’ first flying machine; and 
(2)the House of Representatives honors the life of Charles Edward Taylor and expresses its appreciation for his invaluable contributions to aviation.   
 
